                                                                                                    EXHIBIT
10.8
FirstEnergy Corp.
Executive and Director Incentive Compensation Plan
Restricted Stock Unit Agreement (Performance Adjusted)




Restricted Stock Unit Agreement No.: RSUP4 (B)
 
Number of Restricted Stock
Units Awarded:   ______ units


Date of Grant: March 1, 2006


Closing Date: March 24, 2006


 
This Restricted Stock Unit Agreement (the “Agreement”) is entered into as of the
1st day of March, 2006 between FirstEnergy Corp. and _______ (the “Grantee”).
For the purposes of this Agreement, the term “Company” or “FE” means FirstEnergy
Corp. and/or its subsidiaries, singularly or collectively.


SECTION ONE - AWARD


As of the date of this Agreement, in accordance with the FirstEnergy Corp.
Executive and Director Incentive Compensation Plan (the “Plan”) and the terms
and conditions of this Agreement, the Company grants to the Grantee the right to
receive, at the end of the Period of Restriction (as defined below) a number of
shares common stock of the Company (“Common Stock”) equal to number of
restricted stock units set forth above (the “Restricted Stock Units”), subject
to adjustment based on FE’s performance as described below.


SECTION TWO - GENERAL TERMS


This agreement is subject to the Plan and the following terms and conditions:


Period of Restriction


For the purposes of this Agreement, “Period of Restriction” means the period
beginning on the Date of Grant set forth above and ending on the earliest of:



a)  
5:00 p.m. Akron Time on March 1, 2009;

b)  
The date of the Grantee’s death;

c)  
The date that the Grantee’s employment is terminated due to Disability (as
defined under the then established rules of the Company or any of its
subsidiaries, as the case may be);

d)  
The date that Grantee’s employment is terminated at any time following a Change
in Control, provided that such termination occurs under the conditions specified
in either Section 5(a) or 5(b) of Grantee’s Special Severance Agreement dated
_________, but without regard to the thirty-six (36) month period specified in
Section 5(a) or 5(b) of Grantee’s Special Severance Agreement, dated
_______________.



In addition, to the extent described under the caption “Forfeiture” below, the
Period of Restriction will end with respect to a pro rata portion of the
Restricted Stock Units if the Grantee’s employment is terminated as a result of
involuntary termination or retirement under certain conditions. Neither the
Restricted Stock Units nor the right to receive the Common Stock issuable under
the Restricted Stock Units may be sold, transferred, pledged or assigned by the
Grantee until the end of the Period of Restriction, except as set forth in
Section Three of this Agreement.



1






--------------------------------------------------------------------------------



Performance Adjusted Restricted Stock Units


If the Period of Restriction ends on the time and date set forth in clause “a”
of the provisions under the caption “Period of Restriction” above, at the end of
the Period of Restriction, the actual number of shares issuable under the
Restricted Stock Units awarded pursuant to this Agreement may be adjusted upward
or downward by twenty-five percent (25%) from the base number of shares issuable
under the Restricted Stock Units (as set forth in Section One of this
Agreement), based on FE’s performance against three key metrics. The Committee
has identified the three performance metrics as Earnings Per Share, Safety
Record, and Operational Performance Index.


FE’s performance against the three performance metrics will be evaluated, with
respect to each performance metric, by comparing the average of FE’s actual
annual performance over the three years beginning in the year of grant of this
Award to the average of the annual target performance levels established over
the same period to determine whether the Company has exceeded, met or fallen
below the target performance level for that particular performance metric. The
annual target performance level relating to each metric for each year will be
set by the Committee in February of that year. The following guidelines will be
used to adjust the number of shares issuable under the Restricted Stock Units
awarded pursuant to this Agreement:



·           
If the Company’s average annual performance meets or exceeds the average of the
target performance levels established by the Committee with respect to all three
of the performance metrics identified above, the base number of shares issuable
under the Restricted Stock Units (as set forth in Section One of this Agreement)
will be increased by twenty-five percent (25%).

·     
If the Company’s average annual performance falls below the average of the
target performance levels established by the Committee with respect to all three
of the performance metrics identified above, the base number of shares issuable
under the Restricted Stock Units (as set forth in Section One of this Agreement)
will be decreased by twenty-five percent (25%).

·        
If the Company’s average annual performance meets or exceeds the average of the
target performance levels established by the Committee with respect to one or
more of the performance metrics identified above, but falls below the average of
the target performance levels with respect to one or more of the other
performance metrics, the base number of shares issuable under the Restricted
Stock Units (as set forth in Section One of this Agreement) will not be
increased or decreased.



Share Value Protection Rights



1.         
If Grantee’s employment with the Company or its immediate successor is
terminated at any time under the conditions specified in either Section 5(a) or
5(b) of Grantee’s Special Severance Agreement dated XX, but without regard to
the thirty-six (36) month period specified in Section 5(a) or 5(b) of such
Special Severance Agreement, Grantee shall be entitled to a lump sum cash
payment within ten (10) days after such termination of employment determined by
subtracting (a) from (b) and multiplying such difference, if any, by (c) where:



 
(a) equals the Fair Market Value of a Share on the date of such termination of
employment
(b) equals the greater of (i) or (ii), where:
           (i)  is the Fair Market Value of a Share on March 1, 2006; and
           (ii) is the Fair Market Value of a Share on the date of the Change in
Control; and
         (c) equals ___________ Shares.



           
If the Fair Market Value of a Share determined under (a) above is equal to or
greater than the amount determined under (b) above, no payment shall be made
under this Paragraph 1.


2






--------------------------------------------------------------------------------






2.           
If Grantee’s employment with the Company or its immediate successor continues
after a Change in Control without termination until the date that the Restricted
Shares cease to be restricted in accordance with paragraphs a), b) or c) of
Section 1 of the Restricted Period set forth in the Restricted Stock Unit
Agreement between the Company and the Grantee dated March 1, 2006, Grantee or
his beneficiary shall be entitled to a lump sum cash payment within ten (10)
days after such date that the Restricted Shares cease to be restricted in
accordance with such paragraphs determined by subtracting (a) from (b) and
multiplying such difference, if any, by (c) where:

 
             (a) equals the Fair Market Value of a Share on the date such
restrictions lapse;
          (b) equals the greater of (i) or (ii), where:
(i) is the Fair Market Value of a Share on March 1, 2006; and
(ii) is the Fair Market Value of a Share on the date of the Change in Control;
and
          (c) equals __________ Shares.


If the Fair Market Value of a Share determined under (a) above is equal to or
greater than the amount determined under (b) above, no payment shall be made
under this Paragraph 2.



3.            
Grantee shall be entitled to payment under either paragraph 1 or 2 above and
once a payment has been made under either paragraph, no further payment shall be
made under this Section relating to Share Value Protection Rights.



4          
An adjustment may be made to the above calculations as determined by the
Committee, in its sole discretion, to prevent dilution or enlargement in a
manner as authorized under this Restricted Stock Unit Agreement and Section 4.3
of the Plan in connection with any events of the type provided for in said
Section 4.3.




5.           
Notwithstanding anything to the contrary in this Section relating to Share Value
Protections Rights, Grantee shall be entitled to the number of Shares of Common
Stock equal to the number of Restricted Stock Units, subject to adjustment based
on FE’s performance as set forth in this Agreement, upon satisfaction of the
other sections of this Agreement even if there is no cash payment made under
this Section relating to Share Value Protection Rights.



Withholding Tax
 
The Company shall have the right to deduct, withhold, or require the Grantee to
surrender an amount sufficient to satisfy federal (including FICA and Medicare),
state, and/or local taxes required by law to be withheld in connection with the
grant of the Restricted Stock Units or the issuance of shares of Common Stock
subject to the Restricted Stock Units. Under the terms of the Plan, taxes can be
paid by check, by payroll withholding, or by withholding shares issuable under
the Restricted Stock Units awarded under this Agreement, as elected by the
Grantee.
 


Delivery of Common Stock


Upon payment of tax obligations and as soon as practicable after the end of the
Period of Restriction, the Company shall issue to the Grantee shares of FE
Common Stock under the Restricted Stock Units. The Company will issue a number
of shares of Common Stock equal to the number of Restricted Stock Units awarded
under this Agreement, as adjusted, less any shares withheld to cover the tax
obligations in accordance with the preceding paragraph; provided that, no
fractional shares of Common Stock will be issued under the Restricted Stock
Units and any fractional shares to which the Grantee would otherwise be entitled
will be rounded up to the next full share All shares issued will be registered
in the name of the Grantee and will be held in safekeeping with FE.



3






--------------------------------------------------------------------------------



Forfeiture


The Grantee shall forfeit all of the Restricted Stock Units and any right under
this Agreement to receive Common Stock upon the occurrence any of the following
events before the expiration of the Period of Restriction:



·            
Termination of employment with the Company or its subsidiaries for any reason.
Notwithstanding the foregoing, no forfeiture shall occur if termination of
employment with the Company is due to death, Disability (as defined under the
then established rules of the Company or any of its subsidiaries, as the case
may be) or is pursuant to either Section 5(a) or (b) of Grantee’s Special
Severance Agreement dated _______________ but without regard to the thirty-six
(36) month period specified in Section 5(a) or 5(b) of such Special Severance
Agreement.




·             
Any attempt to sell, transfer, pledge, or assign the Restricted Stock Units or
the right to receive the Common Stock issuable under the Restricted Stock Units
in violation of this Agreement.



If the Grantee’s employment is involuntary terminated under conditions in which
the Grantee qualifies for, elects to accept an employer severance benefit, if
offered, and execute an agreement to release the Company in full against any and
all claims as required by the arrangement or plan providing the employer
severance benefit or if the Grantee retires (as defined under the then
established rules of the Company or any of its subsidiaries, as the case may
be), the Restricted Stock Units in this Agreement will not be adjusted for
performance in accordance with the provisions under the caption “Performance
Adjusted Restricted Stock Units” above and will be forfeited and payable as
follows, subject to Section 3.8 of the Plan:



·           
If the Grantee’s employment terminates prior to a full year after the Date of
Grant, all Restricted Stock Units and any Restricted Stock Units earned as
Dividend Equivalents will be forfeited.

·           
If the Grantee’s employment terminates a full year or more after the Date of
Grant, the Grantee will be entitled to a prorated number Restricted Stock Units.
The prorated number of Restricted Stock Units will be determined by multiplying
the number of shares initially awarded by the number of full months served after
the date of grant, divided by thirty-six months. Additionally, the Grantee will
be entitled to all Restricted Stock Units earned as Dividend Equivalents on this
Award, as of the date of termination. The remaining portion of Restricted Stock
Units initially granted will be forfeited. The prorated portion will be issued
as soon as practicable after the termination, subject to satisfying the
applicable tax withholding requirements.



Upon the occurrence of any of the above before the expiration of the Period of
Restriction, the Restricted Stock Units shall be forfeited by the Grantee to the
Company and the Grantee’s interest in the Restricted Stock Units and the Common
Stock issuable under the Restricted Stock Units, including the right to receive
Dividend Equivalents (as defined below) shall terminate immediately in
accordance with the foregoing, unless such forfeiture is waived in the sole
discretion of the Committee.



4






--------------------------------------------------------------------------------



Continuing Transfer Restrictions
 
Should Grantee’s employment with FE continue after expiration of the Period of
Restriction, until such time as Grantee’s employment with FE and its
subsidiaries terminates, the Grantee will not be permitted to sell, transfer,
pledge, or assign (collectively, “Transfer”) shares of Common Stock issued under
this Agreement (the “Transfer Restricted Securities”) to the extent prohibited
in this paragraph. If Grantee is subject to the employee share ownership
guidelines established by the Committee, then Grantee may not Transfer any
Transfer Restricted Securities to the extent that Grantee’s aggregate ownership
of FE stock immediately before and after the Transfer does not meet or exceed
the ownership level that applies to Grantee under those share ownership
guidelines. In addition, if Grantee is subject to the employee share ownership
guidelines established by the Committee, in no case may Grantee Transfer any
Transfer Restricted Securities to the extent that the Transfer, when aggregated
with all of Grantee’s other Transfers, would cause Grantee to cease to own
directly at least one-half of the Transfer Restricted Securities. Any attempt to
Transfer any Transfer Restricted Securities in violation of the foregoing shall
be void, and FE shall not record such transfer on its books or treat any
purported transferee of the Transfer Restricted Securities as the owner of such
shares for any purpose. The Committee may, however, in its sole discretion waive
the foregoing transfer restrictions in whole or in part. In addition, the
Grantee will be permitted to tender shares issuable under the Restricted Stock
Units to FE under Section 16.2 of the Plan in the amount necessary to satisfy
tax withholding obligations associated with the Restricted Stock Units, and
those shares tendered to FE will not be considered to be Transfer Restricted
Securities.
 
Grantee agrees that FE may maintain custody of the certificate or certificates
evidencing the Transfer Restricted Securities until the expiration of Grantee’s
employment with FE and its subsidiaries in order to enforce the restrictions
provided in this Agreement. Upon the termination of Grantee’s employment with FE
and its subsidiaries for any reason after (or contemporaneous with) termination
of the Period of Restriction, the Grantee’s shares will be free of all
encumbrances, provided that the Grantee has made the necessary arrangements with
FE to satisfy any withholding obligations.


Dividend Equivalents


With respect to the Restricted Stock Units granted pursuant to this Agreement,
the Grantee will be credited on the books and records of the Company with an
amount per unit (the “Dividend Equivalent”) equal to the amount per share of any
cash dividends declared by the Board on the outstanding Common Stock of the
Company. Such Dividend Equivalents will be credited in the form of an additional
number of Restricted Stock Units (which Restricted Stock Units, from the time of
crediting, will be deemed to be in addition to and part of the base number of
Restricted Stock Units awarded in Section One for all purposes hereunder, except
that such Restricted Stock Units will not be subject to performance adjustments
or pro rata forfeiture) equal to the aggregate amount of Dividend Equivalents
credited on this Award on the respective dividend payment date divided by the
average of the high and low price per share of Common Stock on the respective
dividend payment date. Until the Period of Restriction lapses or any forfeiture
of the Restricted Stock Units occurs pursuant to the terms and conditions
described above, the Company will credit, in additional Restricted Stock Units,
to the Grantee’s Restricted Stock Unit award, an amount equal to the Dividend
Equivalents in the manner set forth above.


Shareholder Rights


The Grantee shall have no rights as a shareholder of the Company, including
voting rights, with respect to the Restricted Stock Units until the issuance of
FE Common Stock upon expiration of the Period of Restriction.





5






--------------------------------------------------------------------------------



Effect on the Employment Relationship


Nothing in this Agreement guarantees employment with the Company or any
Subsidiary, nor does it confer any special rights or privileges to the Grantee
as to the terms of employment.


Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of the Company affecting the Common
Stock, the Committee will adjust the number and class of securities granted
under this Agreement in a manner determined by the Committee, in its sole
discretion, to be appropriate to prevent dilution or enlargement of the
Restricted Stock Units granted under this Agreement.


Administration



1.         
This Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of conflicts of laws.

 

2.         
The terms and conditions of this Award may be modified by the Committee

 

(a)  
In any case permitted by the terms of the Plan or this Agreement,

(b)  
with the written consent of the Grantee, or

(c)  
without the consent of the Grantee if the amendment is either not materially
adverse to the interests of the Grantee or is necessary or appropriate in the
view of the Committee to conform with, or to take into account, applicable law.

 

3.         
The administration of this Agreement and the Plan will be performed in
accordance with Article 3 of the Plan. All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of the Plan shall be final, conclusive, and binding on all persons.




4.         
The terms of this Agreement are governed at all times by the official text of
the Plan and in no way alter or modify the Plan.




5.         
If a term is capitalized but not defined in this Agreement, it has the meaning
given to it in the Plan.




6.         
To the extent a conflict exists between the terms of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.



SECTION THREE - TRANSFER OF AWARD
 
Neither the Restricted Stock Units nor the right to receive the Common Stock
issuable under the Restricted Stock Units are transferable during the life of
the Grantee. Only the Grantee shall have the right to receive the Common Stock
issuable under the Restricted Stock Units, unless the Grantee is deceased, at
which time the Common Stock issuable under the Restricted Stock Units may be
received by the Grantee’s beneficiary (as designated under Article 12 of the
Plan) or by will or by the laws of descent and distribution.
 

6






--------------------------------------------------------------------------------




        FirstEnergy Corp.  
   
   
    By:      

--------------------------------------------------------------------------------

Corporate Secretary    

    I  acknowledge receipt of this Restricted Stock Unit Agreement and I accept
and agree with the terms and conditions stated above.

             
   
          
           
 _____________________
   (Date)

--------------------------------------------------------------------------------

(Signature of Grantee)    



02/27/2006


 
7

--------------------------------------------------------------------------------

